UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

HASSON WILSON,

                                  Plaintiff,
         -v-                                       9:19-CV-420
                                                   (DNH/CFH)


SNYDER, Deputy of Security, Marcy
Correctional Facility,

                                  Defendant.

--------------------------------

APPEARANCES:                                       OF COUNSEL:

HASSON WILSON
Plaintiff pro se
18-A-1132
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

HON. LETITIA JAMES                                 KONSTANDINOS D. LERIS, ESQ.
Attorney General for the State of New York         Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Hasson Wilson brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On December 5, 2019, the Honorable Christian F. Hummel, United States

Magistrate Judge, advised by Report-Recommendation that defendant's unopposed motion

for summary judgment be granted for failure to exhaust administrative remedies. Plaintiff
timely filed objections to the Report-Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendant's motion for summary judgment is GRANTED; and

         2. Plaintiff's complaint is DISMISSED in its entirety with prejudice.

         The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                             -2-
